Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 21-BG-316

                      IN RE DONALD R. HARRIS, RESPONDENT.

                          A Suspended Member of the Bar
                    of the District of Columbia Court of Appeals
                           (Bar Registration No. 485340)

                          On Report and Recommendation
                    of the Board on Professional Responsibility

                                    (BDN 04-19)

                             (Decided August 26, 2021)

      Before THOMPSON and MCLEESE, Associate Judges, and NEBEKER, Senior
Judge.

      PER CURIAM: A Hearing Committee issued a Report and Recommendation

finding that respondent failed to explain a matter to his clients; intentionally

misappropriated his clients’ advanced fees; failed to maintain proper records; and

knowingly made a false statement of fact during the disciplinary investigation.




      Specifically, the Hearing Committee found the following. Respondent was

retained to assist his clients with the return of five of their children, who had been
                                           2


removed by the State of Ohio. Respondent told his clients that he would try to force

child services to give them back their children, but he failed to inform his clients that

his practice was limited to federal law, that removal of their children was a state-law

matter, that he was not barred to practice law in Ohio, and that he had never handled

any kind of child-custody case.




      Respondent’s clients initially could not pay the $2,500 advance fee that

respondent demanded. Eventually, however, respondent’s clients were able to retain

respondent, paying him by a credit-card transfer to PayPal. Respondent began

spending the funds in the PayPal account for his personal use, instead of placing

them in a trust account, which he knew he should have done. Later, respondent

transferred the remaining funds to his firm’s operating account and, before earning

the funds, spent them on business expenses.




      Before the Hearing Committee, respondent stated that, because he could only

practice in federal court, he intended to file a federal discrimination case. The

Hearing Committee concluded, however, that filing such a case would not have been

likely to result in the return of the children, because that was a state matter, not a

federal matter.
                                         3


      The Hearing Committee also found that (1) respondent failed to keep proper

records during his representation; (2) respondent falsely claimed that he had sent

invoices to his clients before the termination of his representation; and (3) two

purported invoices respondent provided as part of the disciplinary proceedings had

been created after the representation ended.




      In considering respondent’s mitigation defense based on medical issues, the

Hearing Committee determined that respondent had failed to meet his burden of

proof under In re Kersey, 520 A.2d 321 (D.C. 1987). The Hearing Committee

recommended that respondent be disbarred.




      The Board of Professional Responsibility adopted the Hearing Committee’s

misconduct findings and made two more of its own: that respondent (1) charged an

unreasonable fee; and (2) engaged in conduct involving dishonesty, fraud, deceit,

and misrepresentation.    The Board agreed with the Hearing Committee that

respondent had failed to establish mitigation under Kersey. The Board also agreed

with the Hearing Committee that respondent should be disbarred for intentional

misappropriation of entrusted funds. See, e.g., In re Addams, 579 A.2d 190, 191

(D.C. 1990) (en banc) (disbarment is presumptive discipline for intentional
                                        4


misappropriation). The Board further recommended that respondent be required to

pay restitution in the amount of $2,500, with statutory interest, as a condition of

reinstatement.   Respondent did not file exceptions to the Board’s Report and

Recommendation.




      Under D.C. Bar R. XI, § 9(h)(2), “if no exceptions are filed to the Board’s

report, the [c]ourt will enter an order imposing the discipline recommended by the

Board upon the expiration of the time permitted for filing exceptions.” See In re

Viehe, 762 A.2d 542, 543 (D.C. 2000) (per curiam) (“When . . . there are no

exceptions to the Board’s report and recommendation, our deferential standard of

review becomes even more deferential.”). We are satisfied that the record supports

the determination that respondent engaged in intentional misappropriation of

entrusted funds. We therefore adopt the Board’s Report and Recommendation and

determine that respondent should be disbarred with reinstatement conditioned on the

payment of restitution.




      Accordingly, it is
                                           5


      ORDERED that respondent Donald R. Harris is hereby disbarred from the

practice of law in this jurisdiction. Respondent must pay restitution to Ms. Bailey,

the client who paid the fee, in the amount of $2,500, with statutory interest calculated

from January 3, 2017, and such repayment is a condition for reinstatement. We

further direct respondent’s attention to the requirements of D.C. Bar. R. IX, § 14,

and their effect on eligibility for reinstatement. See D.C. Bar. R. IX, § 16(c).